Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT TO ABL CREDIT AGREEMENT

SECOND AMENDMENT TO ABL CREDIT AGREEMENT (this “Second Amendment”), dated as of
March 4, 2019 among PARTY CITY HOLDINGS INC., a Delaware corporation (the
“Borrower Agent”), PARTY CITY CORPORATION, a Delaware corporation (the
“Subsidiary Borrower” and, together with the Borrower Agent, the “Borrowers”),
JPMORGAN CHASE BANK, N.A. (“JPM”), as administrative agent (in such capacity,
the “Administrative Agent”). Unless otherwise indicated, all capitalized terms
used herein and not otherwise defined shall have the respective meanings
provided such terms in the ABL Credit Agreement referred to below (as amended by
this Second Amendment).

W I T N E S S E T H:

WHEREAS, the Borrowers, Holdings, the Administrative Agent, the subsidiaries of
the Borrowers from time to time party thereto and each lender from time to time
party thereto (the “Lenders”) have entered into an ABL Credit Agreement, dated
as of August 19, 2015 (as amended by that certain First Amendment to ABL Credit
Agreement, dated as of August 2, 2018 and as further amended, amended and
restated, supplemented or otherwise modified prior to the date hereof, the “ABL
Credit Agreement”); and

WHEREAS, to remedy an obvious error of a technical nature and in accordance with
the provisions of Section 9.02(b)(iii) of the ABL Credit Agreement, the
Borrowers and the Administrative Agent wish to amend the ABL Credit Agreement
without any further action or consent of any other party to the Credit
Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:

SECTION 1. Technical Amendments to ABL Credit Agreement. On the Second Amendment
Effective Date:

(a) The definition of “Commitment” will be amended by amending and restating it
in its entirety as follows:

““Commitment” means, with respect to each Lender, the commitment of such Lender
to make ABL Revolving Loans, acquire participations in Letters of Credit and
Swingline Loans, and make Protective Advances hereunder, and to make FILO Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) increased from time to time as a result of a Commitment Increase,
(b) reduced from time to time pursuant to Section 2.09 or (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment as of
the First Amendment Effective Date is set forth on the Commitment Schedule, or
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable. For the avoidance of doubt, as of the
First Amendment Effective Date, (i) the ABL Revolving Commitments shall be in an
aggregate



--------------------------------------------------------------------------------

principal amount equal to (x) during the period from July 1 through October 31
in each calendar year, $600,000,000 and (y) during the period from January 1
through June 30 and November 1 through December 31 in each calendar year,
$500,000,000 and (ii) the FILO Commitments shall be in an aggregate principal
amount equal to $40,000,000. The initial aggregate amount of the Lenders’
Commitments on the First Amendment Effective Date is $640,000,000.”

(b)    Schedule 1.01(a) of the ABL Credit Agreement is hereby amended and
restated in its entirety as set forth in Exhibit A to reflect the Commitments of
each Lender as of the First Amendment Effective Date (immediately after giving
effect thereto).

SECTION 2. Conditions of Effectiveness of this Second Amendment. This Second
Amendment shall become effective on the date when the Borrowers and the
Administrative Agent shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent (such date, the “Second Amendment Effective Date”).

SECTION 3. Remedies. This Second Amendment shall constitute a “Loan Document”
for all purposes of the ABL Credit Agreement and the other Loan Documents.

SECTION 4. Reference to and Effect on the ABL Credit Agreement and the Loan
Documents.

(a)    On and after the Second Amendment Effective Date, each reference in the
ABL Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the ABL Credit Agreement shall mean and be a reference to
the ABL Credit Agreement, as amended by this Second Amendment.

(b)    The ABL Credit Agreement and each of the other Loan Documents, as
specifically amended by this Second Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Secured Obligations of the Loan Parties, in each case, as amended
by this Second Amendment.

(c)    The execution, delivery and effectiveness of this Second Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 5. Governing Law. THIS SECOND AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS SECOND AMENDMENT, WHETHER IN TORT,
CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 6. Counterparts. This Second Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together



--------------------------------------------------------------------------------

constitute one and the same instrument. A complete set of counterparts shall be
lodged with the Borrowers and the Administrative Agent. Delivery by facsimile or
electronic transmission of an executed counterpart of a signature page to this
Second Amendment shall be effective as delivery of an original executed
counterpart of this Second Amendment.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

 

PARTY CITY HOLDINGS INC.

PARTY CITY CORPORATION

By:   /s/ Michael A. Correale Name:   Michael A. Correale Title:   Executive
Vice President and Treasurer

[Signature Page to Acknowledgment and Confirmation of Party City ABL Second
Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:   /s/ Donna DiForio Name:   Donna DiForio Title:   Authorized Officer

[Signature Page to Acknowledgment and Confirmation of Party City ABL Second
Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

Schedule 1.01(a)

COMMITMENT SCHEDULE

 

Lender

   ABL Revolving
Commitment for the
period of July 1
through October 31
of each calendar year      ABL Revolving
Commitment for the
period of January 1
through June 30 and
November 1 through
December 31
of each calendar year      FILO
Commitment  

JPMorgan Chase Bank, N.A.

   $ 103,125,000.00      $ 85,937,500.00      $ 6,875,000.00  

Bank of America, N.A.

   $ 103,125,000.00      $ 85,937,500.00      $ 6,875,000.00  

Wells Fargo Bank, N.A.

   $ 103,125,000.00      $ 85,937,500.00      $ 6,875,000.00  

MUFG Union Bank, N.A.

   $ 53,125,000.00      $ 44,270,833.35      $ 6,875,000.00  

TD Bank, N.A.

   $ 56,250,000.00      $ 46,875,000.00      $ 3,750,000.00  

U.S. Bank National Association

   $ 56,250,000.00      $ 46,875,000.00      $ 3,750,000.00  

Bank of Montreal

   $ 37,500,000.00      $ 31,250,000.00      $ 2,500,000.00  

Citi National Bank, a National Banking Association

   $ 37,500,000.00      $ 31,250,000.00      $ 2,500,000.00  

Deutsche Bank AG New York Branch

   $ 10,000,000.00      $ 8,333,333.33        N/A  

Barclays Bank PLC

   $ 10,000,000.00      $ 8,333,333.33        N/A  

Credit Suisse AG

   $ 10,000,000.00      $ 8,333,333.33        N/A  

Goldman Sachs Bank USA

   $ 10,000,000.00      $ 8,333,333.33        N/A  

Sumitomo Mitsui Banking Corporation

   $ 10,000,000.00      $ 8,333,333.33        N/A     

 

 

    

 

 

    

 

 

 

Total:

   $ 600,000,000.00      $ 500,000,000.00      $ 40,000,000.00     

 

 

    

 

 

    

 

 

 